   8:20-cr-00191-JFB-SMB Doc # 61 Filed: 11/25/20 Page 1 of 1 - Page ID # 121




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiffs,                                      8:20CR191

        vs.
                                                                           ORDER
MICHAEL ALLISON,

                        Defendant.



        This matter is before the court on Defendant's Motion for Enlargement of Time to File
Pretrial Motions [60]. For good cause shown, I find that the motion should be granted. Defendant
will be given an approximate 14-day extension. Pretrial Motions shall be filed by December 7,
2020.
        IT IS ORDERED:
        1.     Defendant's Motion for Enlargement of Time to File Pretrial Motions [60] is
granted. Pretrial motions shall be filed on or before December 7, 2020.
        2.     The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between November 23, 2020 and December 7, 2020, shall
be deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).


        Dated this 25th day of November, 2020.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
